Exhibit 10.14
NETAPP, INC.
RESTRICTED STOCK UNIT AGREEMENT
NetApp, Inc. (the “Company”) hereby grants you, (the “Participant”), an award of
restricted stock units (“Restricted Stock Units”) under the NetApp, Inc. 1999
Stock Option Plan (the “Plan”). Subject to the provisions of Appendix A
(attached) and of the Plan, the principal features of this award are as follows:
Participant:
«FIRST_NAME» «MIDDLE_NAME» «LAST_NAME»
«ADDRESS_LINE1_»
«ADDRESS_LINE2_»
«CITY», «STATE» «ZIP_CODE»
«COUNTRY»
Grant Date: «GRANT_DATE»
Grant Number: «NUM»
Number of Restricted Stock Units: «SHARES»
Vesting Commencement Date: «VEST_BASE_DATE»
Vesting of Restricted Stock Units: The Restricted Stock Units will vest
according to the following schedule:
Twenty-five percent (25%) of the Restricted Stock Units will vest on the first
annual anniversary of the Vesting Commencement Date, and on the next three
annual anniversary dates thereafter, subject to Participant’s continuous Service
through each such date.
Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.
Participant acknowledges and agrees that by clicking the “ACCEPT” button on the
Company’s on-line grant agreement (“OLGA”) response page, it will act as
Participant’s electronic signature to the Restricted Stock Unit Agreement (the
“Agreement”) and will result in a contract between Participant and the Company
with respect to this award of Restricted Stock Units. Participant agrees and
acknowledges that Participant’s electronic signature indicates Participant’s
agreement and understanding that this award of Restricted Stock Units is subject
to all of the terms and conditions contained in Appendix A and the Plan. For
example, important additional information on vesting and forfeiture of the
Restricted Stock Units is contained in Paragraphs 3 through 5 of Appendix A.
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.
Participant should retain a copy of Participant’s electronically signed
Agreement; Participant may obtain a paper copy at any time and at the Company’s
expense by requesting one from Stock Administration at stockadmin@netapp.com. If
Participant would prefer not to electronically sign this Agreement, Participant
may accept this Agreement by signing a paper copy of the Agreement and
delivering it to Stock Administration at 495 E. Java Drive, Sunnyvale, CA 94089.
A copy of the Plan is available upon request made to Stock Administration.

 



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
Grant # «NUM»
     1. Grant. The Company hereby grants to the Participant under the Plan an
award of Restricted Stock Units, subject to all of the terms and conditions in
this Agreement and the Plan.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a share of Common Stock on the date it becomes vested. Unless
and until the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
     3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units
awarded by this Agreement will vest in the Participant according to the vesting
schedule set forth on the attached Restricted Stock Unit Agreement, subject to
the Participant’s continuous Service through each such date.
     4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if the Participant’s continuous Service
terminates for any or no reason, the then-unvested Restricted Stock Units
awarded by this Agreement will thereupon be forfeited at no cost to the Company
and the Participant will have no further rights thereunder.
     5. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in whole shares of Common Stock,
provided that to the extent determined appropriate by the Company, any federal,
state and local withholding taxes with respect to such Restricted Stock Units
will be paid by reducing the number of shares actually paid to the Participant
(see Section 7). Subject to the provisions of Section 5(b), vested Restricted
Stock Units will be paid in whole shares of Common Stock as soon as practicable
after vesting, but in each such case no later than the date that is
two-and-one-half (2 1/2) months from the later of (i) the end of the Company’s
tax year that includes the vesting date, or (ii) the end of Participant’s tax
year that includes the vesting date.
          (b) Notwithstanding anything in the Plan or this Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with Participant’s
termination of continuous Service (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination of
continuous Service and (y) the payment of such accelerated Restricted Stock
Units will result in the imposition of additional tax under Section 409A if paid
to Participant on or within the six (6) month period following Participant’s
termination of continuous Service, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination of continuous Service,
unless Participant dies following his or her termination, in which case, the
Restricted Stock Units will be paid in shares of Common Stock in accordance with
Section 6 as soon as practicable following his or her death. It is the intent of
this Agreement to comply with the requirements of Section 409A so that none

 



--------------------------------------------------------------------------------



 



of the Restricted Stock Units provided under this Agreement or shares of Common
Stock issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended, and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
     6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, administrator or executor of the Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
     7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no Shares of Common Stock will be issued to the Participant, unless
and until satisfactory arrangements (as determined by the Plan Administrator)
will have been made by the Participant with respect to the payment of income
(including federal, state, foreign and local taxes), employment, social
insurance, payroll tax, payment on account and other taxes which the Company
determines must be withheld with respect to such Shares so issuable (the
“Withholding Taxes”). Participant acknowledges that the ultimate liability for
all Withholding Taxes legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Participant’s
actual employer (the “Employer”) (i) make no representations or undertakings
regarding the treatment of any Withholding Taxes in connection with any aspect
of the Restricted Stock Units, including the grant of the Restricted Stock
Units, the vesting of Restricted Stock Units, the settlement of the Restricted
Stock Units in shares of Common Stock or the receipt of an equivalent cash
payment, the subsequent sale of any shares of Common Stock acquired at vesting
and the receipt of any dividends; and (ii) do not commit to structure the terms
of the grant or any aspect of the Restricted Stock Units to reduce or eliminate
the Participant’s liability for Withholding Taxes.
     To satisfy the Withholding Taxes, the Company may withhold otherwise
deliverable shares of Common Stock upon vesting of Restricted Stock Units,
according to the vesting schedule, having a Fair Market Value equal to the
minimum amount required to be withheld for the payment of the Withholding Taxes
pursuant to such procedures as the Plan Administrator may specify from time to
time. The Company will not retain fractional shares of Common Stock to satisfy
any portion of the Withholding Taxes. If the Plan Administrator determines that
the withholding of whole shares of Common Stock results in an over-withholding
to meet the minimum tax withholding requirements, a reimbursement will be made
to the Participant as soon as administratively possible.
     If the Company does not withhold in shares of Common Stock as described
above, prior to the issuance of shares of Common Stock upon vesting of
Restricted Stock Units or the receipt of an equivalent cash payment, the
Participant shall pay, or make adequate arrangements satisfactory to the Company
or to the Employer (in their sole discretion) to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, the Participant authorizes the Company or the Employer to withhold all
applicable Withholding Taxes legally payable by the

 



--------------------------------------------------------------------------------



 



Participant from the Participant’s wages or other cash compensation payable to
the Participant by the Company or the Employer or from any equivalent cash
payment received upon vesting of the Restricted Stock Units. Alternatively, or
in addition, if permissible under local law, the Participant may instruct and
authorize the Plan Administrator to pay Withholding Taxes, in whole or in part,
by one of the additional following alternatives:
          (a) the Participant providing irrevocable instructions to a
Company-designated broker to deliver cash to the Company (or the Employer) from
the Participant’s previously established account with such broker equal to the
Withholding Taxes; or
          (b) the Participant providing irrevocable instructions to a
Company-designated broker to sell a sufficient number of shares of Common Stock
otherwise deliverable to the Participant having a Fair Market Value equal to the
Withholding Taxes, provided that such sale does not violate Company policy or
Applicable Laws.
     If the Participant fails to make satisfactory arrangements for the payment
of the Withholding Taxes hereunder at the time any applicable Restricted Stock
Units otherwise are scheduled to vest pursuant to Section 3, the Participant
will permanently forfeit such Restricted Stock Units and any shares of Common
Stock otherwise deliverable with respect thereto, and the Restricted Stock Units
will be returned to the Company at no cost to the Company.
     8. Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any shares of Common Stock deliverable
hereunder unless and until certificates representing such shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.
     9. No Effect on Service. The Participant’s service with the Company and its
Subsidiaries is on an at-will basis only. Accordingly, the terms of the
Participant’s service with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing or retaining the
Participant (as the case may be), and the Company or the Subsidiary, as
applicable, will have the right, which is hereby expressly reserved, to
terminate or change the terms of the employment or service of the Participant at
any time for any reason whatsoever, with or without good cause.
     10. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company at 495 East Java Drive,
Sunnyvale, CA 94089, Attn: Stock Administration, or at such other address as the
Company may hereafter designate in writing.
     11. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 



--------------------------------------------------------------------------------



 



     12. Leave of Absence. The following provisions shall apply upon
Participant’s commencement of an authorized leave of absence:
          (a) If the leave of absence is protected by any statute such that
re-employment upon expiration of such protected leave is guaranteed, the
Restricted Stock Units awarded by this Agreement that are scheduled to vest
shall be modified as follows:
               (i) The vesting schedule in effect under this Agreement shall
continue for a period of up to twelve (12) weeks from the first day of the
authorized leave. If Participant does not resume active Employee status within
such twelve (12)-week period, then no Service credit shall be given for the
balance of the leave of absence, unless applicable laws governing such statutory
leave would require a longer vesting continuance period, in which case vesting
shall continue as provided in this Agreement for such period required by such
statute.
          (b) If the leave of absence is not protected by statute such that
re-employment upon expiration of such leave is not guaranteed by statute, the
Restricted Stock Units awarded by this Agreement that are scheduled to vest
shall be modified as follows:
               (i) The vesting schedule in effect under this Agreement shall be
frozen as of the first day of the authorized leave.
               (ii) Should Participant resume active Employee status within
sixty (60) days after the start date of the authorized leave, Participant shall,
for purposes of the vesting schedule set forth in this Agreement, receive
Service credit for the entire period of such leave. If Participant does not
resume active Employee status within such sixty (60)-day period, then no Service
credit shall be given for the period of such leave.
     13. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     14. Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the shares of Common Stock upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
shares to the Participant (or his estate), such issuance will not occur unless
and until such listing, registration, qualification, consent or approval will
have been effected or obtained free of any conditions not acceptable to the
Company. Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of shares will no longer cause such
violation. The Company will make all reasonable efforts to meet the requirements
of any such state or federal law or securities exchange and to obtain any such
consent or approval of any such governmental authority.

 



--------------------------------------------------------------------------------



 



     15. Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     16. Administrator Authority. The Plan Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.
     17. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     18. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     19. Labor Law. By accepting this award of Restricted Stock Units, the
Participant acknowledges that: (a) the grant of this award of Restricted Stock
Units is a one-time benefit which does not create any contractual or other right
to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units; (b) all determinations with respect to any future
grants, including, but not limited to, the times when the Restricted Stock Units
shall be granted, the number of shares of Common Stock issuable pursuant to each
award of Restricted Stock Units, the time or times when Restricted Stock Units
shall vest, will be at the sole discretion of the Company; (c) the Participant’s
participation in the Plan is voluntary; (d) this award of Restricted Stock Units
is an extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; (e) this award of Restricted Stock
Units is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (f) the vesting of this award of Restricted Stock Units ceases
upon termination of Service for any reason except as may otherwise be explicitly
provided in the Plan or this Agreement; (g) the future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty;
(h) this award of Restricted Stock Units has been granted to the Participant in
the Participant’s status as an Employee, a non-employee member of the Board or a
consultant or independent advisor of the Company or its Parent or Subsidiary;
(i) any claims resulting from this award of Restricted Stock Units shall be
enforceable, if at all, against the Company; and (j) there shall be no
additional obligations for the Participant’s Employer as a result of this award
of Restricted Stock Units.
     20. Disclosure of Participant Information. By accepting this award of
Restricted Stock Units, the Participant consents to the collection, use and
transfer of personal data as described in this paragraph. The Participant
understands that the Company and its Parent and Subsidiaries hold certain
personal information about him or her, including his or her name, home address
and telephone number,

 



--------------------------------------------------------------------------------



 



date of birth, social security or identity number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
awards of Restricted Stock Units or any other entitlement to shares of Common
Stock awarded, canceled, exercised, vested, unvested or outstanding in his or
her favor, for the purpose of managing and administering the Plan (“Data”). The
Participant further understands that the Company and/or its Parent or
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Parent or Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Participant
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
shares of Common Stock acquired from this award of Restricted Stock Units of
such Data as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Common Stock on his or her behalf. The
Participant understands that he or she may, at any time, view the Data, require
any necessary amendments to the Data or withdraw the consent herein in writing
by contacting the Human Resources Department and/or Stock Administration
Department for his or her Employer.

 